Citation Nr: 1143119	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to September 1982.  The Veteran passed away in late-1996.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.

The Board notes that the appellant initially requested a hearing before the Board,  and that such was scheduled in August 2010, however, she did not report to that hearing.  She has not requested that a hearing be rescheduled, nor has she shown good cause for failing to appear for that initially scheduled Board hearing.

The case was initially before the Board in December 2010, at which time the Board mistakenly mischaracterized the DIC claim under 38 U.S.C.A. § 1318 as a claim for DIC benefits under 38 U.S.C.A. § 1151.  The Board has corrected the mischaracterization of that issue in this decision as captioned above, and will proceed to adjudication upon the merits of that issue, as discussed below.

The case was remanded for further development in December 2010.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The Veteran died in late-1996 as a result of cardiac arrest due to or the consequence of a history of heart disease and bypass surgery.

2.  The Veteran had service in the Republic of Vietnam, and is, therefore, presumed to have been exposed to herbicides during his military service.

3.  The Veteran is shown to have had ischemic heart disease at the time of his death in October 1996.

4.  The Veteran's death is shown to be due to or the consequence of ischemic heart disease.

5.  The Veteran was not service connected for any disability at the time of his death.  

6.  The Veteran was not a prisoner of war, and was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death, nor would he have been in receipt of such compensation but for clear and unmistakable error in a prior decision.

7.  The appellant did not file her claim for accrued benefits within one year of the Veteran's death.

8.  The Veteran did not have a pending claim nor was he service connected for any disability at the time of death for which he was entitled to payment for.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).

3.  The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. § 3.151, 3.155, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision, discussed below, as to the issue of service connection for cause of the Veteran's death, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

With respect to the appellant's DIC under 38 U.S.C.A. § 1318 and accrued benefits claims, VCAA notice is not found to be required.  Indeed, such claims, as discussed below, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regardless, the appellant was sent a letter in December 2010 that provided information as to what evidence was required to substantiate the claims for service connection for cause of the Veteran's death, entitlement to DIC benefits under 38 U.S.C.A. § 1318, and entitlement to accrued benefits; that letter also informed her of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as evidence of attempts to find private post-service treatment records; such attempts were fruitless and the evidence of record demonstrates that further attempts to find those records would be futile.  The Board has carefully reviewed the documents of record and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Background

The appellant asserts that the Veteran was treated for angina during his period of active service, and that his heart problems, which ultimately led to his death, began during active service.  She specifically stated that in August 1978 the Veteran had and was treated for heart problems.  She has also asserted that she is entitled to a death pension as well as accrued benefits.

The Veteran's death certificate is of record; the Veteran died in late-1996, due to cardiac arrest.  The death certificate notes that the Veteran's cardiac arrest was due to or the consequence of a history of heart disease and bypass surgery.

No other post-service treatment records have been able to be found and associated with the claims file at this time; responses received from several hospitals and medical facilities indicate that they could not find a record of the Veteran as a patient.

The Veteran's service treatment records are of record, and upon review, those records demonstrate that he was not treated during military service for any heart condition, nor did he complain of any heart condition at any time during military service; on separation from service in 1982, the Veteran's heart was shown to be normal, with a normal chest x-ray and a echocardiogram within normal limits.  However, a February 1967 treatment note demonstrates that the Veteran was in Phun Tai, the Republic of Vietnam with the 86th Engineering Battalion, when he complained of back pain.

Finally, the Board notes that the Veteran initially filed a VA claim form for compensation benefits, VA Form 21-526e, on October 15, 1982.  On that form, he indicated that he had service in the Republic of Vietnam from November 16, 1966, through November 25, 1967.  The Veteran did not claim any specific diseases or disorders at that time, instead noting that VA should "see attached medical records."  No medical records were attached at that time.  VA sent the Veteran a letter in November 1982, stating that he needed to state "[t]he nature of the illness, disease, or injury for which [he was] claiming benefits" and also provide copies of any medical records he had in his possession.  The Veteran submitted copies of his marriage license, his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), and the three birth certificates of his son and two daughters in December 1982, but did not submit any medical records at that time.  VA informed the Veteran in another February 1983 letter that a search for his service treatment records had been unsuccessful and that he should provide copies of his medical records to VA in order for a claim to be considered.  The Veteran never responded to that letter.  No rating decision was ever issued and the Veteran was never service connected for any disability prior to his death.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including hypertension, arteriosclerosis, nephritis, and organic heart disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, effective August 31, 2010, ischemic heart disease is a disorder for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53202. 

In this case, the evidence of record demonstrates that the Veteran did not have any heart condition during active service, nor is there any evidence of cardiovascular-renal disease within one year of discharge from service.  However, that lack of evidence notwithstanding, the Board finds that service connection for cause of the Veteran's death is warranted in this case.  

Though not asserted by the appellant in this case, the Board concedes that the Veteran is presumed to be exposed to herbicides during his period of active service due to his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  In this case, the Veteran's service treatment record from February 1967 demonstrates treatment in Phun Tai, the Republic of Vietnam, and the Veteran's statement on the 1982 VA claim form noted that he had service in the Republic of Vietnam from November 1966 through November 1967.  Accordingly, the Veteran had active service in the Republic of Vietnam, and is presumed to be exposed to herbicides during such service.

Next, the Veteran's death certificate demonstrated that he died of cardiac arrest due to a history of heart disease and bypass surgery.  While there is no other post-service treatment records that the demonstrate a diagnosis of any ischemic heart disease nor does the death certificate clarify whether the history of such was ischemic in nature, the Board finds the history of bypass surgery in this case to be particularly compelling evidence that such was in fact a form of ischemic heart disease.  The Board notes the definition of ischemic heart disease in the VA regulations specifically includes atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  See 38 C.F.R. § 3.309(e) (emphasis added).  

Accordingly, by giving the benefit of the doubt to the appellant, the Board finds that the Veteran's history of heart disease and bypass surgery demonstrate he had a form of ischemic heart disease at the time of his death, that ultimately led to his cardiac arrest and death.  As such, the evidence of record demonstrates that the Veteran could have been presumptively service-connected for his ischemic heart disease, which ultimately led to his death, and therefore, service connection for cause of the Veteran's death is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312.  In reaching the above conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

DIC Benefits under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22 (2011).

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service- connected disability rating; or, (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

The only possible means of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or, (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  First, the Board notes that benefits under section 1318 are authorized in cases where a Veteran's death was not service-connected.  In light of the above grant of benefits, the appellant is not entitled to benefits under 38 U.S.C.A. § 1318 on the plain language of the statute.

Notwithstanding the foregoing, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  The Veteran was not service connected for any disabilities at the time of his death, nor was he receiving any compensation benefits from VA at any time during his lifetime.  Thus, the Veteran was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death.  The law controls on this matter as the essential facts regarding his disability percentage are not in dispute.

Second, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22.  

Third, the next question for consideration is whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  However, as the Board noted above and as the Board will further discuss in the Accrued Benefits section below, there was no claim for benefits and no rating decision issued prior to the Veteran's death on which a claim of CUE can be predicated.  Thus, the Board finds that neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in any of the rating actions that would have entitled the Veteran to a total rating at any time, prior to October 21, 1996.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity).  Accordingly, the appellant has not established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records, nor has the appellant raised that issue during the course of her appeal.

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Claim for Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2011).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2011).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

The Veteran's death certificate noted that he died in late-1996; the appellant filed her claim for DIC benefits in January 2006-a full 10 years after the Veteran's death.  Accordingly, the Board must find that entitlement to accrued benefits must be denied on a statutory basis, as the appellant did not timely file her claim for accrued benefits.  See 38 C.F.R. § 3.1000(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The statutory time period notwithstanding, the Board further finds that the appellant has no claim for accrued benefits in this case, as there was no existing claim for benefits at the time of the Veteran's death.

The Board notes that the Veteran filed a claim for benefits on October 15, 1982; however, that claim form did not list any specifically claimed disease or disorder, but merely indicated that VA should "see attached medical records."  The Board notes that no medical records appear to be attached to that claims form.  

In fact, the RO informed the Veteran in a November 1982 correspondence that he needed to clarify his claim for benefits, to include "the nature of the illness, disease, or injury for which [he was] claiming benefits."  He was also asked to submit any service treatment records in his possession.  Instead, the Veteran submitted the three birth certificates of his two daughters and his son, his marriage certificate to the appellant, and a copy of his DD Form 214; a February 1983 letter to the Veteran informed him that the RO was not successful in finding the Veteran's service treatment records and that such were necessary in order to consider his claim.  The Veteran was again asked to submit any service treatment records in his possession.  No response from the Veteran was ever received and he never submitted any medical record in connection with his October 1982 claim form.  As a result, no rating decision was ever issued.

The Board finds that the Veteran never had an unadjudicated, pending claim at the time of his death.  The Veteran never identified with any specificity what benefits he was seeking in his October 1982 claim form.  Moreover, the repeated attempts to solicit information as to what specific disease, illness or disorder that the Veteran sought benefits for, as well as the need to submit medical evidence and service treatment records went unanswered.  Accordingly, the Board finds that there was never a formal claim filed by the Veteran for any benefits in 1982, prior to his death in 1996.  See 38 C.F.R. § 3.151 (2011); see also 38 C.F.R. § 3.155 (2011) (In pertinent part, "[A] claim must identify the benefit sought.").

Thus, the statute of limitations for filing accrued benefits claims aside, the Veteran did not have a pending claim at the time of his death for which a claim of accrued benefits can be made, nor was the Veteran service connected for any disability at the time of death for which he was entitled to payment for.  See 38 C.F.R. § 3.1000; Jones, supra; Sabonis, supra.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


